       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
__________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                   )
                                           )
                  Plaintiff,               )
                                           )
            v.                             ) Case No. 19-cv-809
                                           )
BLUEPOINT INVESTMENT COUNSEL ,             )
LLC, MICHAEL G. HULL,                      )
CHRISTOPHER J. NOHL,                       )
CHRYSALIS FINANCIAL LLC,                   )
GREENPOINT ASSET MANAGEMENT II             )
LLC, GREENPOINT TACTICAL                   )
INCOME FUND LLC and GP                     )
RARE EARTH TRADING ACCOUNT LLC             )
                                           )
                  Defendants.             )

                       SEC’S OPPOSITION TO MOTION TO QUASH

                                       INTRODUCTION

       The SEC brought this civil law enforcement action (the “Law Enforcement Action”),

alleging that Defendants have defrauded at least 129 investors in ten states out of tens of millions

of dollars. (ECF No. 33 at ¶ 1). Defendants have previously agreed in discovery in this matter to

provide the SEC with information regarding the sales of any assets by Defendant Greenpoint

Tactical Income Fund LLC (“GTIF”) and its subsidiary, GP Rare Earth Trading Account LLC

(“GP Rare Earth”), since the filing of this Law Enforcement Action—including the identities of

the purchasers of those assets. But Defendants have not produced a complete set of the records

they agreed to produce, and have previously taken the position that the SEC must obtain their

bank records through third-party subpoenas to banks. Consistent with the Defendants’ previous

discovery responses, the SEC issued a subpoena to Wells Fargo Bank (the “Wells Fargo



                                                 1
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 2 of 22




Subpoena”) seeking account records relating to the recent sale of pieces from GTIF’s and GP

Rare Earth’s mineral collection.

       Defendants received notice of the Wells Fargo Subpoena and raised no objection to it for

more than seven weeks, until their own bankruptcy counsel claimed the subpoena should be

quashed. As Magistrate Judge Crocker previously stated during a hearing in this case:

       But as we all know, under Rule 45 it is up to the third party to object to the
       subpoena. Now, I understand from having done this in other cases that a lot of
       times these motions are tactical; that a party, here the defendants, don’t want third
       parties bothered with these sorts of things unless they’ve got a chance to object
       first. Frankly, the court does not have any sympathy for those sorts of tactical
       considerations, and frankly, given the breadth, depth and length of this current
       dispute, which I believe goes all the way to 2014 -- and I know there is a criminal
       component, I issued all the search warrants. Does anybody not know what's going
       on here? That would surprise me.

(7/24/20 Hearing Tr., Exhibit 1 at p. 17). Defendants are now asking this Court to preclude the

SEC from proper discovery regarding their assets, specifically how and to whom they are

disposing of the assets. There is no legal or factual basis for the Defendants’ request, and their

motion to quash should be denied.

       Moreover, Defendants raised the same argument through a motion for sanctions and

contempt in the bankruptcy court, where it was summarily denied by the bankruptcy court sua

sponte. The bankruptcy judge explicitly held that there is nothing in any of the bankruptcy

court’s orders prohibiting the SEC from obtaining the information sought by the Wells Fargo

Subpoena in this Law Enforcement Action. Defendants’ motion to quash in this case is based

entirely on those same bankruptcy court orders, and their arguments have already been explicitly

rejected by the bankruptcy court. This is now the second time in this case Defendants have

asked the bankruptcy court to sanction the SEC for conducting discovery in this Law

Enforcement Action pending before this Court, (see ECF Nos. 42, 94). Defendants’ repeated



                                                 2
        Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 3 of 22




attempts to use the bankruptcy proceeding to interfere with discovery in this Law Enforcement

Action must stop.

                                       FACTUAL BACKGROUND

         A. The Wells Fargo Subpoena

         On December 3, 2020, pursuant to Federal Rule of Civil Procedure 45, the SEC served a

third-party subpoena on Wells Fargo Bank seeking bank records for an account in the name of

Collector’s Edge Minerals Inc. (“CEMI”) for mineral sales CEMI has made on behalf of

Defendant GP Rare Earth. Before serving the subpoena on Wells Fargo, the SEC provided

notice and a copy of the subpoena to Defendants’ counsel in this Law Enforcement Action,

Robert Romashko and Patrick Coffey of Husch Blackwell, LLP. (A copy of the email with the

notice and subpoena is attached hereto as Exhibit 2). 1 Defendants’ counsel did not object to the

subpoena.

         According to a declaration from Bryan Lees, CEMI’s CEO, Wells Fargo notified CEMI

of the Wells Fargo Subpoena in a letter dated January 5, 2021. (ECF No. 94-4 at 11). On

January 15, 2021, CEMI’s attorney called Doressia Hutton, counsel for the SEC, to discuss the

fact that CEMI had received notice of the subpoena from Wells Fargo Bank. Ms. Hutton

informed CEMI’s counsel that the subpoena was limited to the account for CEMI’s sales of

minerals on behalf of GP Rare Earth and did not call for records of any other accounts used by

CEMI. CEMI’s counsel did not object to the subpoena. SEC counsel forwarded to CEMI’s

counsel a copy of the subpoena immediately after the call. (Exhibit 3). CEMI did not contact




1
 GTIF and GP Rare Earth attached a copy of the subpoena they received to their motion to quash. (See ECF No.
94-3 at pp. 103-109). Notably, they failed to attach the Notice to their counsel to which the subpoena was attached,
which shows GTIF and GP Rare Earth were on notice of the subpoena back on December 3, 2020.


                                                         3
        Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 4 of 22




the SEC again regarding the Wells Fargo Subpoena and, notably, there are no objections from

CEMI to the SEC filed with the motion to quash.

        Although the Wells Fargo Subpoena called for the production of documents by December

17, 2020, the SEC agreed to allow Wells Fargo until January 29, 2021 to produce documents. 2

The first time anyone raised any issues regarding the subpoena was on January 22, 2021, when

Michael Richman, who represents GTIF and GP Rare Earth in their bankruptcy proceedings, sent

an email to the SEC. (See ECF No. 94-3 at pp. 123-125). Richman’s email was sent 50 days

after GTIF and GP Rare Earth first received notice of the Wells Fargo Subpoena. (See Exhibit

2). The first time GTIF and GP Rare Earth asked to meet and confer was on January 25, 2021—

53 days after receiving notice of the subpoena—when Romashko demanded a call within an

approximately four-hour window the next day. (Exhibit 4 at pp. 2-3). Ms. Hutton responded

that the SEC was not available on January 26, but offered to meet and confer on January 27.

(Exhibit 4 at pp. 1-2). Defendants did not respond to Ms. Hutton’s email until after they filed

both a motion for sanctions and contempt against the SEC in the bankruptcy court and a motion

to quash the Wells Fargo Subpoena in this Court. (See Exhibit 4 at p. 1; ECF No. 94).

        B. The Bankruptcy Court Denied Defendant-Debtors’ Motion for Sanctions and
           Contempt Against the SEC Sua Sponte

        The bankruptcy court denied sua sponte GTIF’s and GP Rare Earth’s “Emergency

Motion to Compel Compliance with Orders, Including Protective Orders, and For Sanctions” the

day after it was filed, without even waiting for a response from the SEC. (See Bankruptcy Court

Order of 1/27/21, attached as Exhibit 5). The bankruptcy court stated:

        [N]othing in the debtors’ emergency motion shows that the SEC has violated or
        threatens to violate this court’s orders: The motion does not suggest that the SEC
        has disclosed confidential information or plans to disclose confidential

2
 Wells Fargo apparently mishandled the subpoena internally, which is why it did not respond by the original return
date.

                                                         4
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 5 of 22




       information. The motion asserts only that the SEC is seeking to obtain
       confidential information from Wells Fargo, not disclose that information to
       others.

(Exhibit 5 at p. 5). The bankruptcy court concluded that “there is nothing in any of the

[bankruptcy] court’s orders that prohibits the SEC from obtaining that information in the District

Court Case; rather the orders prevent the SEC from disclosing that information.” (Id. at pp. 5-6)

(emphasis in original). It is telling that Defendants have not informed this Court of the summary

denial of their motion in the bankruptcy court, since their entire motion to quash is based on the

motion they filed in the bankruptcy court. (ECF No. 94 at ¶¶ 4-5).

       It is also notable that the Defendants failed to inform the bankruptcy court that this Court

has entered its own protective order governing the Law Enforcement Action. Nowhere in their

sanctions and contempt motion before the bankruptcy court did Defendants disclose that this

Court has entered its own orders governing discovery and confidential information. Indeed, in

denying their motion the bankruptcy court indicated that it was unaware of any order of this

Court that “either expressly authorizes such disclosure, or specifically vacates or supersedes

those [bankruptcy court] orders.” (Exhibit 5 at p. 5).

       This Court stayed compliance with the Wells Fargo Subpoena pending resolution of the

motion to quash. (ECF No. 93). The SEC promptly notified Wells Fargo of that order. Wells

Fargo has yet to produce any documents to the SEC in response to the subpoena.

       C. The Stipulated Protective Order in this Case

       On August 7, 2020, the SEC and Defendants—including GTIF and GP Rare Earth—

agreed to a Stipulated Protective Order (the “Stipulated Protective Order”) in this Law

Enforcement Action. (ECF No. 82). The Court accepted and entered the Stipulated Protective

Order on the same day. (ECF No. 83) The Stipulated Protective Order does not limit the parties’



                                                  5
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 6 of 22




ability to gather information through discovery. Rather, it limits the disclosure or

communication of “Confidential” information as defined in the Stipulated Protective Order and

designated as such by the SEC, Defendants, and other non-parties. (ECF No. 82 at ¶¶ 4-6).

       Defendants initially requested a far broader protective order. (See ECF No. 22 (Defs.

Mem. In Support of Motion For Protective Order); ECF No. 24 (SEC Opp. To Motion for

Protective Order)). At a hearing on July 24, 2020, Magistrate Judge Crocker stated that the

proposed protective order submitted by Defendants, including GTIF and GP Rare Earth, was not

acceptable because it was “much too broad” and “much too self-serving.” (7/24/2020 Hearing

Tr., Exhibit 1, at p. 6). The Court ordered the parties either to submit a jointly-proposed

protective order or two separate proposals from which the Court would pick one. (ECF No. 78).

The parties then agreed on the Stipulated Protective Order. (ECF No. 82).

       At the same July 24th hearing, the Court denied the Defendants’ request for 3-days

advance notice of all third-party subpoenas. During the hearing, Romashko stated Defendants’

concern was subpoenas to “potential buyers.” He never mentioned any concerns regarding

subpoenas to banks or even to past purchasers. After the SEC agreed during the hearing to notify

the Defendants of any subpoenas to potential buyers of minerals, the Court stated: “You don’t

know what you don’t know, so I think it’s going to be important for either you or one of your

colleagues to get additional information from Mr. Romashko and his colleagues as to who the

potential buyers might be so there aren’t any unintentional missteps.” (7/24/20 Hearing Tr.,

Exhibit 1, at p. 21). Thereafter, the SEC twice requested a list of potential buyers from

Romashko, who responded that the Defendants did not have such a list. (See Exhibit 6). The

Defendants have never identified any potential buyers to the SEC for whom they wish to take

advantage of the additional notice they requested. (Id.) Indeed Romashko’s email stated, “If



                                                 6
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 7 of 22




someone has previously been subpoenaed by SEC or is not a mineral dealer or collector, we

aren’t requesting additional notice.” (Exhibit 6 at pp. 1-2, 8/19/20 email from Romashko).

       D. Defendants Have Previously Identified Purchasers Without Objecting

       On November 2, 2020, the Defendants—specifically including GTIF and GP Rare

Earth—responded to the SEC’s Fifth Set of Requests for Production. (See Exhibit 7). Request

number 5 in that set sought: “Documents sufficient to identify all assets sold by or on behalf of

Greenpoint Tactical Income Fund or GP Rare Earth since September 30, 2019, including the date

of each transaction, the identity of each purchaser, and each purchase price.” (Id. at p.2

(emphasis added)). Defendants asserted no objections, and their entire response stated:

“Defendants will produce responsive records, if any”. (Id.).

       The same set of document requests also included a request for:

       Bank statements and transaction records including checks, wire advices,
       deposit/withdrawal slips, intra-bank transfer records, etc. that evidence the
       transaction counterparty and any message, note or memo thereto for all bank
       accounts used by or on behalf of Greenpoint Tactical Income Fund and GP Rare
       Earth Trading Account for 2019 and 2020 year-to-date.

(Id. at p. 2 (Request No. 3) (emphasis added)). The only objection asserted by GTIF, GP Rare

Earth, and the other Defendants was a burden objection that the requested bank records should be

sought from the banks rather than from the Defendants themselves:

       Defendants object that the request is unduly burdensome insofar as it calls for the
       production of documents duplicative of documents subpoenaed by Plaintiff and
       which should already be in Plaintiff’s possession by the date of this response.
       Subject to and without waiving this objection, Defendants will produce
       responsive documents, to the extent not called for by SEC’s third-party
       subpoenas, if any, no later than November 16, 2020.

(Id. (Response to Request No. 3)). Defendants raised no objection to the SEC obtaining

documents showing the requested information—specifically including the transaction




                                                 7
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 8 of 22




counterparties. By issuing the Wells Fargo Subpoena, the SEC did what the Defendants asked

and sought the documents requested in Request number 3 directly from Wells Fargo Bank.

       On December 4, 2020—one day after receiving notice of the Wells Fargo Subpoena—

Romashko sent an email to the SEC regarding the Defendants’ responses to the Fifth Set of

Requests for Production in which he stated: “Documents sufficient to identify the referenced

asset sales were produced by Dr. Graewin in her production.” (Exhibit 8 at p. 1). Shannon

Graewin is Defendant Nohl’s wife and is the curator of GTIF’s and GP Rare Earth’s mineral

collection; she was also represented by Romashko in responding to a document subpoena from

the SEC in this case. (Exhibit 9 at p. 1, 10/9/20 email from Romashko stating “we are

representing Ms. Graewin with respect to the subpoena”). Graewin’s production includes at least

one report by Bryan Lees, CEMI’s CEO, detailing some sales of minerals by CEMI, including

the names of the purchasers, descriptions of the items, sales prices and dates, among other things.

Graewin’s production also includes some records for the CEMI Wells Fargo account for

minerals sold for GP Rare Earth, but it does not appear to contain complete sets of either CEMI’s

sales records or the Wells Fargo account records. Although the Stipulated Protective Order

permits both parties and non-parties to designate documents as “Confidential” if they meet the

definition of “Confidential”, (ECF No. 82 ¶¶ 2, 5), neither Graewin nor Defendants designated

the CEMI report or the Wells Fargo statement as “Confidential.”

       E. The Bankruptcy Court Orders Apply to the Dissemination, Not Receipt of
          Information

       Less than a week after the SEC filed this Law Enforcement Action against Hull, Nohl,

and entities they control, alleging securities fraud in connection with GTIF, and after the SEC

requested Defendants agree to the appointment of a Receiver over the assets of GTIF managed

by Defendants, Hull and Nohl on October 4, 2019 filed voluntary petitions under Chapter 11 of


                                                8
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 9 of 22




the Bankruptcy Code for GTIF and its subsidiary, GP Rare Earth. On February 7, 2020, the SEC

filed its First Amended Complaint in this action adding the two Debtors, GTIF and GP Rare

Earth, as Defendants. (ECF No. 33).

       The bankruptcy court has entered two protective orders that govern the dissemination of

information. The November 14, 2019 Bankruptcy Order “govern[s] the production and use of

information and materials in this [bankruptcy] case and any related adversary proceeding.”

(ECF No. 94-3 at p. 4) (emphasis added). The November 14, 2019 Bankruptcy Order prohibits

the dissemination of certain information relating to the debtors’ purchases and sales of gems and

minerals, but it does not purport to restrict the SEC’s ability to conduct discovery in this Law

Enforcement Action.

       The March 20, 2020 Bankruptcy Order applies to a narrow category of confidential

information, namely “sale price, acquisition cost, or appraisal information about specific gems or

minerals . . .” (ECF No. 94-3 at p.21). That definition does not include the identities of buyers.

Moreover, the March 20, 2020 Bankruptcy Order provides that the SEC may disseminate

information “in accordance with an order entered by the District Court that governs the use of

Confidential Information in the District Court Case,” (id. at p. 20), and specifically recognizes

the authority of this Court to issue orders “(1) governing the use of Confidential Information in

the District Court Case or (2) superseding the effect of this order to the extent this order applies

to the collection or use of Confidential Information in the District Court Case,” (id. at pp. 20-21).

       Separately, on April 24, 2020, the bankruptcy court entered an order granting the

Debtors’ motion to retain CEMI to sell minerals and pay compensation to CEMI. (ECF No. 94-3

at p. 22). The Bankruptcy Order appointing CEMI provides that the same bank records sought in

the Wells Fargo Subpoena are to be regularly provided both to the U.S. Trustee and the Official



                                                  9
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 10 of 22




Committee of Equity Security Holders (which represents GTIF investors in the bankruptcy

proceeding):

          CEMI will deposit all sales proceeds (including all amounts to be paid as
          commission) funds into a segregated bank account at Wells Fargo Bank N.A. at
          the Golden, Colorado branch, which funds shall be held for the benefit of the
          Debtor. Upon receipt or availability of the bank statements, they will be provided
          to counsel for the U.S. Trustee and the Committee along with the corresponding
          cancelled checks, wire information, or other supporting documents for
          transactions contained therein.

(ECF No. 94-3 at p. 27 ¶ 16) (emphasis added). Nothing in the April 24, 2020 order identifies it

as a protective order or prohibits the SEC from seeking discovery in this Law Enforcement

Action.

                                           ARGUMENT

   A. The Bankruptcy Court has Already Held that the Wells Fargo Subpoena Does Not
      Violate its Orders

          The primary argument GTIF and GP Rare Earth make for why the subpoena should be

quashed is that it somehow violates various orders of the bankruptcy court. There is simply no

reason why Defendants should be bringing disputes over discovery in this Law Enforcement

Action to the bankruptcy court, or attempting to enforce bankruptcy orders in this Court. But as

discussed above, the bankruptcy court summarily denied the sanctions and contempt motion

GTIF and GP Rare Earth filed in the bankruptcy case, stating: “nothing in the debtors’

emergency motion shows that the SEC has violated or threatens to violate this court’s orders.”

(Exhibit 5 at p. 5). The sanctions and contempt motion is attached to the motion to quash and

provides the basis for the motion to quash. Thus, there is plainly no violation of any bankruptcy

court order.

          Again, this is the second time Defendants have asked the bankruptcy court to sanction the

SEC for conducting discovery in this Law Enforcement Action pending before this Court. (See


                                                  10
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 11 of 22




ECF Nos. 42, 94). Like the sanctions and contempt motion underlying the motion to quash the

Wells Fargo Subpoena, Defendants’ first contempt motion was also denied by the bankruptcy

Court. (Exhibit 14 at p. 4).


   B. GTIF and GP Rare Earth Lack Standing to Quash the Wells Fargo Subpoena
      Because It Does Not Seek Privileged Information

       Ordinarily only the recipient of a subpoena may challenge it through a motion to quash,

except where a party claims attorney-client privilege or another personal right in the subject

matter of the subpoena. DeMarco v. Chomas, 2008 WL 4693541 at *3 (E.D. Wis. Oct. 23,

2008). GTIF and GP Rare Earth claim a “privacy interest” because disclosure of the information

sought in the Wells Fargo Subpoena will purportedly harm their business. (ECF No. 94 at 2).

“Rule 45 contemplates quashing of subpoenas which seek disclosure of a privileged matter, but

provides no basis for quashing a subpoena seeking confidential or private information.”

Chesemore v. Alliance Holdings, Inc., 2015 WL 13574292, at *1 (W.D. Wis. July 8, 2015)

(Conley, J.). Additionally, the bank records requested by the subpoena are the business records

of Wells Fargo, not the private records of CEMI, let alone GTIF or GP Rare Earth. See In re:

Pansier, 2019 WL 1494560, at *4 (Bankr. E.D. Wis. Mar. 22, 2019) (holding that financial

records were the “business records of the bank and other entities,” not the private documents of

the customers). The Wells Fargo Subpoena calls for no information in which GTIF and GP Rare

Earth have even a conceivable privilege.

   C. GTIF and GP Rare Earth Have Waived Any Argument Regarding Production of
      Buyers’ Identities by Producing Such Documents and Affirmatively Agreeing to
      Produce That Information

       Even assuming GTIF and GP Rare Earth’s claimed interest would be sufficient to confer

standing to challenge the Wells Fargo Subpoena, they have waived any objection to production



                                                11
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 12 of 22




of the requested documents. GTIF and GP Rare Earth argue “[t]he Wells Fargo Subpoena would

give SEC access to the names of customers to whom CEMI has sold GPRE fine mineral assets

during the pendency of GPTIF and GPRE’s bankruptcy.” (ECF No. 94 at ¶ 3). But

Defendants—including GTIF and GP Rare Earth—affirmatively agreed without objection to

produce documents (including bank records) identifying that exact information in their responses

to requests 3 and 5 in the SEC’s Fifth Set of Requests for Production, and then relied on Nohl’s

wife to produce some of the requested records. GTIF and GP Rare Earth have thus waived any

objection to the disclosure of that information. See Alloc, Inc. v. Unilin Décor N.V., 2006 WL

2583431, at *1 (E.D. Wis. Sept. 5, 2006) (“Failure to timely assert objections to discovery

requests may result in a waiver of all objections that could have been seasonably asserted.”).

        A footnote to the motion to quash claims GTIF and GP Rare Earth only discovered that

Graewin had “inadvertently” received some information identifying the purchasers of the

minerals when the SEC pointed out in an email on January 22, 2021 that those documents had

been included in her production. Again, Graewin was represented by Defendants’ attorney in

responding to the subpoena. (Exhibit 9 at p.1, 10/9/20 Email from Romashko stating “we are

representing Ms. Graewin with respect to the subpoena”). There is nothing inadvertent about:

“Defendants will produce responsive records, if any,” (Exhibit 7 at p. 2), or “Documents

sufficient to identify the referenced asset sales were produced by Dr. Graewin in her production.”

(Exhibit 8 at p. 1).

        The SEC is entitled to a complete and timely production of the documents Defendants

agreed to produce. Back on November 2, 2020, Defendants agreed to produce records

identifying the purchasers of their assets since 2019, except for those records that could be

obtained through a subpoena to a bank. A month later they claimed the responsive documents



                                                12
         Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 13 of 22




were produced by Graewin and did not object when the SEC issued a subpoena to Wells Fargo.

Now they contend that Graewin only produced a portion of the responsive documents—and

“inadvertently” at that. They also now argue the SEC should be precluded from obtaining

records from Wells Fargo, even though Defendants previously claimed the SEC should be

required to rely on subpoenas to banks. Defendants’ constantly shifting positions have served to

prevent the SEC from receiving records Defendants agreed to produce three months ago. This

gamesmanship must stop.

      D. The Motion to Quash is Untimely

           The debtor entities, GTIF and GP Rare Earth, are also Defendants in this Law

Enforcement Action. GTIF and GP Rare Earth are represented in this case by Messrs. Coffey

and Romashko of Husch Blackwell. (ECF Nos. 44, 45; see also Exhibit 10 (bankruptcy court

order authorizing Husch Blackwell to represent GTIF and GP Rare Earth in this case)). 3 On

December 3, 2020, the SEC provided notice of the Wells Fargo Subpoena via email to Messrs.

Coffey and Romashko. (Exhibit 2). The SEC provided that notice before serving the subpoena

on Wells Fargo—exactly as Rule 45(a)(4) requires. GTIF and GP Rare Earth did nothing in

response to the subpoena until 50 days after receiving notice—and more than a month after the

original return date—when Mr. Richman, bankruptcy counsel, first emailed the SEC about the

Wells Fargo Subpoena on January 22, 2021.

           GTIF and GP Rare Earth attempt to excuse their 50-day delay by claiming that their

bankruptcy counsel, Michael and Claire Ann Richman, did not realize Husch Blackwell had

received notice of the subpoena. Before January 22, 2021, neither Husch Blackwell nor the

Richmans ever claimed that the SEC must (or asked the SEC to) send discovery requests,



3
    After the motion to quash was filed, Husch Blackwell moved to withdraw from this case. (ECF No. 95).

                                                         13
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 14 of 22




subpoenas, or any communications regarding this Law Enforcement Action to the Richmans.

The Richmans rely entirely on the two virtually identical documents they filed in this case on

March 18, 2020, each captioned “Notice of Appearance and Request for Notice.” (ECF Nos. 49,

50). Unlike the Husch Blackwell appearances, the Richmans’ notices do not say they are

representing GTIF and GP Rare Earth in this case; rather they state that they “appear as

bankruptcy counsel to Greenpoint Tactical Income Fund LLC and GP Rare Earth Trading

Account LLC” and each only “requests that [he/she] receive notice of all filings in this case

via the Court’s CM/ECF System, and at the firm’s address . . . .” (ECF Nos. 49, 50) (emphasis

added). 4

        Between the filing of their “appearances” and the filing of the motion to quash, the

Richmans did not file any documents in this case, were not included in the signature block of any

filings made by GTIF or GP Rare Earth, (see ECF Nos. 51, 52, 53, 58, 59, 66, 67, 70, 71, 73, 74,

82, 85, 86, 88, 90), and did not attend the only hearing in this matter, (see Exhibit 1, cover page

for transcript of 7/24/2020). All discovery responses by GTIF and GP Rare Earth have been

signed solely by one of the Husch Blackwell attorneys, (see, e.g., ECF No. 63-18 at p. 25 &

Exhibit 7 at p. 3 (Responses to Fifth Set of Requests for Production)), and Husch Blackwell has

not copied the Richmans on emails with the SEC—including an email sent by Romashko after

the motion to quash was filed, (see Exhibit 11, Romashko email of 1/28/2021).

        The Motion’s assertion that Husch Blackwell “did not appreciate the bankruptcy issues

raised by the subpoena,” (ECF No. 94 at 2, n.1; see also ECF No. 94.1 at 16 ¶ 35), is belied by

the facts. The billing records attached to Husch Blackwell’s only fee application in the

bankruptcy case make reference to Husch Blackwell consulting and conferring with the


4
  Since March 18, 2020, the Richmans have been included on all CM/ECF notices in this case, just as they
requested.

                                                       14
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 15 of 22




Richmans on matters related to the Law Enforcement Action approximately 77 times from

March through September 2020. (See Exhibit 12 at Exhibit B (other exhibits to fee application

excluded)). Husch Blackwell attorneys have also attended multiple hearings in the bankruptcy

proceeding, including the March 13, 2020 evidentiary hearing regarding GTIF’s and GP Rare

Earth’s previous attempt to hold the SEC in contempt for conducting discovery in this case,

(Exhibit 13 at p. 1), and the April 21, 2020 hearing regarding, among other things, the retention

of CEMI to sell the mineral collection, (Exhibit 15 at p. 2).

        Regardless, GTIF and GP Rare Earth are bound by the actions of their attorneys from

Husch Blackwell. See Tango Music, LLC v. DeadQuick Music, Inc., 348 F.3d 244, 247 (7th Cir.

2003) (client “has to take responsibility for the actions of its agents, including the lawyers whom

it hires.”). It is up to Hull and Nohl, as principals of GTIF and GP Rare Earth, to ensure that

they communicate all necessary information to their different attorneys and/or that their different

sets of attorneys in different cases communicate with one another. Defendants cannot waive

objections in discovery and then, months later, completely reverse course because a different set

of their lawyers does not approve of the actions previously taken by their counsel of record in

this litigation.

    E. GTIF and GP Rare Earth Failed to Meet and Confer

        GTIF and GP Rare Earth failed to meet and confer with the SEC regarding this dispute,

as required by the Preliminary Pretrial Order in this matter. (ECF No. 23 at 2-3, stating “A party

may not file a motion regarding discovery until that party has made a good faith attempt to

resolve the dispute. All efforts to resolve the dispute must be set forth in any subsequent

discovery motion filed with this court. By this order, the court requires all parties to a discovery




                                                 15
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 16 of 22




dispute to attempt to resolve it quickly and in good faith. Failure to do so could result in cost

shifting and sanctions under Rule 37.”).

           GTIF and GP Rare Earth did nothing for more than seven weeks after receiving notice of

the Wells Fargo Subpoena, and then unilaterally excused themselves from the meet-and-confer

requirement, even though the SEC specifically offered a period of time on January 27 for a call.

(See Exhibit 4 at p. 2). Tellingly, GTIF and GP Rare Earth failed to provide the SEC’s email

offering to schedule a meet-and-confer call to the Court with their motion. The purported

emergency—that Wells Fargo anticipated making its production on January 29—was entirely of

the Defendants’ own making. GTIF and GP Rare Earth had more than ample time to meet and

confer with the SEC.

    F. Defendants’ Substantive Arguments Regarding the Wells Fargo Subpoena are
       Unpersuasive

              1. Any Relevancy Objection Belongs to Wells Fargo

           The motion to quash argues in passing that records sought from Wells Fargo, specifically

the identities of purchasers of GTIF’s assets, are irrelevant to this Law Enforcement Action. For

a third party subpoena, relevance and burden are objections that “fall to the subpoena’s recipient

to make.” In re Pansier, 2019 WL 1494560, at *3 (Bankr. E.D. Wis. Mar. 22, 2019) (quoting

Parker v. Four Seasons Hotels, 291 F.R.D. 181, 187 (N.D. Ill. 2013)). Wells Fargo has not

objected to the subpoena, and thus the relevance of the requests is not properly before this

Court. 5




5
  GTIF and GP Rare Earth only claim the Wells Fargo subpoena should be quashed to the extent it seeks the
identities of purchasers of minerals. Requiring Wells Fargo to redact the identities of purchasers from its production
would be burdensome on Wells Fargo, which is a bank with no independent knowledge of the transactions reflected
in its account holders’ records.

                                                         16
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 17 of 22




       Defendants’ own discovery responses demonstrate the importance of the information to

the SEC’s case. Defendants did not object on the basis of relevancy to requests seeking the asset

sales including the identities of purchasers. (See Exhibit 7, responses to requests 3 and 5). They

have thus waived any relevancy objections. The SEC seeks to permanently enjoin and restrain

all Defendants from violating the enumerated provisions of the federal securities laws and has

alleged that “there is a reasonable likelihood that the Defendants will, unless enjoined, continue

to engage in [the alleged conduct].” (ECF No. 33 at ¶ 23) Information regarding Defendants’

ongoing conduct—especially ongoing asset sales or other disposition of GTIF’s and GP Rare

Earth’s assets—is important to this Law Enforcement Action.

       As alleged in the Amended Complaint, Defendants Hull and Nohl have engaged in

extensive undisclosed self-dealing and deals with related parties that enriched them and their

entities at the expense of the investors. For example, Nohl has and continues to own and operate

his own gem and mineral business. (ECF No. 33 at ¶ 187). Nohl’s other gem and mineral

business has engaged in transactions with GTIF and GP Rare Earth without disclosing those

transactions to the investors. (Id.) Hull has also engaged in undisclosed transactions, including

purchasing a sapphire from GP Rare Earth that was put into jewelry for his wife. (Id. at ¶ 187.)

Particularly in light of their past history of undisclosed self-dealing, Defendants’ insistence on

keeping current asset sales secret from the SEC is troubling.

       The SEC seeks disgorgement of ill-gotten gains. GTIF has paid—and continues to

accrue in bankruptcy—management fees to other Defendants. (Id. ¶ 102.) Defendants Hull’s

and Nohl’s entities, Chrysalis and Greenpoint Management II, are each paid 1% of assets under

management, for a total of 2% of assets under management. (Id.) The net asset value on which

those management fees are calculated includes unrealized gains. (Id.) Based on the evidence,



                                                 17
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 18 of 22




the SEC has alleged that Defendants Hull, Nohl, and their entities have used inflated and

improperly determined valuations to charge GTIF excessive management fees. (Id. ¶ 109)

Defendants are continuing to accrue those management fees based on those faulty valuations.

The bank records will reveal the amounts the assets are actually selling for.

           2. Defendants have not shown any basis for denying the SEC access to the
              information and documents sought from Wells Fargo

       Defendants’ contention that the Wells Fargo Subpoena must be quashed because the SEC

should not be allowed to receive confidential information fails. Denying the SEC access to the

information is an extreme and unnecessary action, and Defendants cite no authority to support

such a drastic remedy. This Court has already put in place a mechanism to handle confidential

information – the Stipulated Protective Order. (ECF Nos. 82 and 83). The Stipulated Protective

Order allows parties and non-parties to designate certain information as “Confidential.” (ECF

No. 82) Once designated as “Confidential” access to the information is limited and it has to be

filed under seal. (ECF No. 82 at ¶¶ 4, 9) If Defendants believe that the information sought by

the Wells Fargo Subpoena qualifies as “Confidential” under the Stipulated Protective Order, they

can designate it as such. This approach addresses Defendants’ stated concerns while allowing

the SEC to obtain the needed information.

       GTIF and GP Rare Earth incorrectly claim that they have “presented unrefuted evidence

on the Quash Motion, including the Hull Declaration. The Debtors showed that prior

investigative subpoenas issued by the SEC to such counterparties had caused some such parties

to abandon impending transactions, and other potential counterparties to avoid doing business

with Debtors altogether.” (ECF No. 94-1 at ¶ 12). Not only does the Hull Declaration fail to

identify any sale that was purportedly not completed because of an SEC investigative subpoena,




                                                18
         Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 19 of 22




(See ECF 94-3 at p. 80), the Defendants have admitted that they are unable to identify any sale

that has been disrupted by the SEC.

           In this Law Enforcement Action, the SEC propounded an interrogatory asking:

           “Do Defendants contend that any prospective sale of any assets of Greenpoint
           Tactical Income Fund or GP Rare Earth Trading Account was not completed as a
           result of any action by the SEC? If your answer is anything other than an
           unqualified “no”, identify all prospective asset sales you contend were not
           completed, including the name of each prospective purchaser, a list of the assets
           that were to be sold, and the date or approximate date each asset sale was to have
           occurred.”

(Exhibit 16 at p.1). The only purported “transaction” identified by Defendants in their verified

response signed by Defendant Nohl was:

           With respect to specific contemplated transactions, during the 2018 Tucson Gem
           and Mineral Show, [a former employee] was approached by a prospective buyer
           interested in purchasing a [specific mineral]. The buyer subsequently backed out
           of the purchase, citing knowledge of the ongoing government investigations of
           GTIF as his reason. The prospective buyer’s name is unknown to [the former
           employee.]

(Id. at pp. 2-3, 4). 6 Obviously, one prospective buyer whom the Defendants cannot even identify

purportedly citing knowledge of “government investigations” in declining to purchase a mineral

is not evidence of counterparties abandoning impending transactions because of an SEC

investigative subpoena or other conduct by the SEC.

           Lees, the owner of CEMI, submitted a Declaration in which he speculates that potential

buyers do not want their identities disclosed to third parties. That is not a valid legal basis to

quash the Wells Fargo Subpoena. It is also inconsistent with the factual record. First, Lees

appears to be unaware of the Stipulated Protective Order. In his declaration, he talks about

having “highly confidential information enter [sic] into the public record.” (ECF No. 94-4 at ¶ 5)

Enforcing the Wells Fargo Subpoena will enable the SEC to obtain documents relevant to this


6
    The SEC has redacted the name and price of the mineral.

                                                         19
       Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 20 of 22




Law Enforcement action; it will not cause any information to enter into the public record. The

Stipulated Protective Order provides Defendants with appropriate tools to restrict the disclosure

of confidential information in the public record.

        Second, under the agreed order appointing CEMI in the bankruptcy proceeding, the same

bank records that are the subject of the Wells Fargo Subpoena are to be regularly provided to two

third-parties. 7 (ECF No. 94-3 at p. 27 ¶ 16). Lees’ speculation that prospective buyers do not

want their identities disclosed to third-parties is no reason to deny the SEC access to records that

GTIF and GP Rare Earth already agreed to disclose to two third-parties.

        Finally, it should be noted the fact that the Wells Fargo Subpoena had been issued was

not publicly known until Defendants filed it on public dockets in both this case and in the

bankruptcy case—thereby announcing to potential purchasers that the SEC may obtain bank

records regarding their purchases. Having done that Defendants now argue that the only solution

is to deny the SEC the records. Defendants created this issue. The solution is not to punish the

SEC by quashing the Wells Fargo Subpoena.

    G. Defendant-Debtors have no right to participate in the SEC’s trial preparation

        In the motion to quash the Wells Fargo Subpoena, Defendants falsely and repeatedly

accuse the SEC of misconduct by interviewing Lees. Defendants claim that since they have

identified Lees as a potential witness regarding their bankruptcy plan that all communications

with Lees must go through their bankruptcy counsel and/or the bankruptcy court.

        Defendants fail to tell this Court that they also identified Lees as a witness in response to

the SEC’s interrogatory in this Law Enforcement Action asking if Defendants contend any asset

sales were not completed as a result of any action by the SEC. Defendants’ response states that


7
 The bankruptcy order appointing CEMI was an agreed order between the debtors and three other parties. The SEC
did not take any position on the motion to appoint CEMI. (See ECF No. 94-3 at pp. 22-23).

                                                     20
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 21 of 22




Lees would have information regarding the purported fact that various “contacts, publications,

and general knowledge of the SEC’s allegations and investigation, have depressed interest in

gem and mineral assets of Defendants even where a specific sale was not contemplated.”

(Exhibit 16 at p. 2). Because Defendants identified Lees as a potential witness in response to the

SEC’s interrogatory in this case, the SEC asked Lees’ attorney if his client would participate in a

voluntary interview. Lees agreed, and he and his counsel participated in the interview as part of

the SEC’s preparation for trial in this matter. The interview was not recorded or transcribed.

       Defendants are not entitled to participate in the SEC’s trial preparation activities. Nor do

they get to decide what witnesses the SEC may contact or what questions it may ask. Nothing

about GTIF and GP Rare Earth filing for bankruptcy in the midst of this Law Enforcement

Action changes that fact. The decision of whether to accept the invitation for the interview was

properly made by Lees and his own attorney, and Defendants had no right to intrude on that

decision. Defendants are free to talk to Lees on their own; they can also choose to depose him in

this case if they wish. But what they cannot do is restrict the SEC’s ability to prepare for trial in

this matter by insisting that their bankruptcy attorneys must participate in, or even be notified, of

the SEC’s pretrial activities.

                                          CONCLUSION

       WHEREFORE, the SEC requests that the motion to quash the Wells Fargo subpoena be

denied, and that the Court grant such other and further relief as it deems appropriate.


       Dated February 8, 2021.


                                               UNITED STATES SECURITIES
                                               AND EXCHANGE COMMISSION

                                               By: Christopher H. White


                                                 21
      Case: 3:19-cv-00809-wmc Document #: 98 Filed: 02/08/21 Page 22 of 22




                                             Doressia L. Hutton (HuttonD@sec.gov)
                                             Christopher H. White (WhiteCh@sec.gov)
                                             Timothy Stockwell (Stockwellt@sec.gov)
                                             175 West Jackson Boulevard, Suite 1450
                                             Chicago, IL 60604-2615
                                             (312) 596-6049
                                             (312) 353-7398 (fax)

                                             Attorneys for Plaintiff the United States
                                             Securities and Exchange Commission



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I served a true and correct copy of the
foregoing filing on all counsel of record through the Court’s ECF filing system.

                                             By: /s/ Christopher H. White




                                                22
